People v Page (2015 NY Slip Op 09123)





People v Page


2015 NY Slip Op 09123


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2013-08286
 (Ind. No. 12-00667)

[*1]The People of the State of New York, respondent,
vOpal Page, appellant.


John R. Lewis, Sleepy Hollow, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Raffaelina Gianfrancesco and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered July 30, 2013, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that certain comments made by the prosecutor on summation deprived him of a fair trial is unpreserved for appellate review (see CPL 470.05[2]; People v Adams, 93 AD3d 734). In any event, the challenged comments were either fair comment upon the evidence or reasonable inferences which could be drawn therefrom (see People v Ashwal, 39 NY2d 105, 109; People v Smith, 48 AD3d 298, 300; People v Almonte, 23 AD3d 392, 394). In addition, since the challenged remarks were not improper, defense counsel's failure to object to those comments did not constitute ineffective assistance of counsel (see People v McGowan, 111 AD3d 850, 851; People v Friel, 53 AD3d 667, 668).
Furthermore, the defendant's contention that he was deprived of the effective assistance of counsel due to trial counsel's failure to object to several alleged hearsay statements also is without merit. Trial counsel provided the defendant with meaningful representation (see People v Baldi, 54 NY2d 137, 147; People v Pham, 118 AD3d 1159, 1163).
DILLON, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court